Exhibit 10.1

NOTE: CERTAIN CONFIDENTIAL INFORMATION HAS BEEN OMITTED FROM THIS DOCUMENT AND
REPLACED BY "[*]". A COMPLETE COPY OF THIS DOCUMENT INCLUDING THE CONFIDENTIAL
INFORMATION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

AMENDMENT NUMBER TWO TO AMENDING AGREEMENT

THIS AMENDMENT Number Two ("Amendment Number Two"), effective as of the 28th day
of August, 2007, is entered into

B E T W E E N:

NPS Pharmaceuticals
at 550 Hills Drive, 3rd Floor, Bedminster, N.J 07921, USA
(hereinafter referred to as "NPS")

- and -

BOEHRINGER INGELHEIM AUSTRIA GMBH


at Dr. Boehringer-Gasse 5 - 11, A-1121 Vienna, Austria



(hereinafter referred to as "BI AUSTRIA")

WHEREAS, the Parties have entered into a COMMERCIAL MANUFACTURING AGREEMENT
dated as of OCTOBER 18, 2002 (hereinafter, the "AGREEMENT") for the manufacture
of NPS ALLELIX proprietary product ALX-11 (also known as PREOS®), for which the
active ingredient is recombinant human parathyroid hormone eighty-four (84)
amino acids ("rhPTH"); and

WHEREAS, BI AUSTRIA and NPS (the Parties) entered into an Amending Agreement
dated March 15, 2004 (hereinafter, the "AMENDING AGREEMENT"), which in addition
covers the manufacture of NPS' proprietary product ALX-0600 (also known as
GATTEX®) and an Amendment Number One to the AMENDING AGREEMENT dated December
22, 2005 (hereinafter, the "Amendment Number One"); and

WHEREAS, as a result of discussions between the Parties, the Parties now set
forth their intent to amend the AGREEMENT, the AMENDING AGREEMENT and Amendment
Number One as follows:

1

--------------------------------------------------------------------------------



NPS Pharmaceuticals represents and warrants that it has assumed all rights and
obligations of NPS Allelix Corp., 6850 Goreway Drive, Mississauga, Ontario,
Canada L4V 1V7, under the AGREEMENT and the AMENDING AGREEMENT and all and any
amendments of the foregoing agreements. Section 6.4.1.3 of the AMENDING
AGREEMENT as amended by Amendment Number One (with regard to RESERVE CAPACITY
for 2008-2009) is deleted in its entirety. NPS has paid an amount of [*] Euros
Remaining Compensation Fee as set forth in Revised Exhibit M to the Amendment
Number One, subsection (iii), to BI Austria. With regard to PTH batches to be
manufactured by BI Austria in 2009 in accordance with the Rolling Forecast, BI
Austria agrees to reduce the price for such PTH batches by [*] Euros. In
addition to the [*] ALX-0600 conformance batches ordered by NPS and manufactured
by BI Austria in 2007, BI Austria manufactured further [*] conformance batches
at NPS' request because [*] of the aforementioned [*] conformance batches were
under investigation in 2007. In 2007, NPS has reviewed and accepted all [*]
conformance batches and BI Austria has rendered invoice for these batches in
2007. If [*] of the [*] conformance batches which were under investigation are
determined not to be fit for purpose because of stability issues with either the
API or dosage form for the cause which was the subject of the BI Austria
investigation or if the Regulatory Authorities view them as not meeting the
requirements for conformance/validation batches, BI Austria will replace such
ALX-0600 batch(es) at no charge to NPS. BI Austria has replaced in 2007 a batch
of ALX-0600 that had been lost at BI Austria in previous years, at its sole
expense. Section 19.1 of the AGREEMENT and the AMENDING AGREEMENT are deleted in
their entirety.

[Remainder of page intentionally left blank]

2

--------------------------------------------------------------------------------



All other terms and conditions of the AGREEMENT, the AMENDING AGREEMENT and
Amendment Number One shall remain in full force and effect. In the event of any
conflict and/or inconsistency between the terms and conditions of this Amendment
Number Two and the terms and conditions of the AGREEMENT, the AMENDING AGREEMENT
or Amendment Number One, this Amendment Number Two shall govern and take
precedence.

IN WITNESS WHEREOF

, the Parties hereto have caused this Amendment to be executed as of the date
first written above.





NPS Pharmaceuticals

BOEHRINGER INGELHEIM AUSTRIA GMBH ppa.

By: /s/ Joseph Rogus
Name: Joseph Rogus
Title: VP, Technical Operations

/s/ Frank Ternes
Dipl Vw. Frank Ternes
SVP, Biopharmaceuticals & Operations ppa.

 

/s/ Joseph Legerer
Dr. Joseph Legerer
VP, Legal Department



3

--------------------------------------------------------------------------------

